Title: Elizabeth Smith Shaw to Abigail Adams, 23 July 1786
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      My Dear Sister
      Haverhill July 23d. 1786
     
     Mr Sparhawk called for my Letter Just as I was giving you an account of my Aunt Smith’s Death. I was going to tell you that Mr Thaxter had lost his youngest Sister, Mrs Cushing, who had been married about 15 months died in Child-bed. Upon finding herself ill, they sent for Dr Barker, but before he got there, she was seized with Convulsion Fits, from which she never reccovered. She has a fine Daughter, though she did not notice it, nor live to clasp the dear Babe to her fond Bosom. I hear they have got an exceeding good Nurse for it.
     There is hardly any Circumstance in which a Person can be taken from their Family, that excites my Pity, and Compassion more than this. At one fatal stroke the fair Prospects of a Family are cut down, and the weeping Husband stands but half blest—beholding the little help less Infant, extending its feeble Arms, and crying for that, (which alas!) Providence had thought fit to deny. For deaf were those Ears that with delight would have listened to thy Call—closed were those Eyes, that with pleasure would have dwelt upon thy growing Charms, and cold were those Arms that with delight would have folded thee, to her maternal Breast. But “thus runs Death’s dread Commission—Strike—but so as most to alarm the living, by the Dead.” The Young, the Gay, the healthy, the beautiful, the rich, the wise, the good, the beloved—all, all alike must submit to the inevitable Stroke. “Dust we are, and unto Dust we must return,” but he who has brought Life, and immortality to light, has assured us, by the Apostle, “that this Mortal, shall put on Immortality.” And, that unless a “Corn of Wheat fall into the ground, and die, it cannot bring forth much Fruit.”
     Mr Smith got here last Night, and makes an exchange with Mr Shaw. Mr Smith has lately fixed down at the Castle, and will have an handsome maintenance there. But poor Man, is deprived of what he supposed would afford him, the greatest pleasure, the frequent Visits of his Mother. He has a fine Temper, and I believe a very good Heart. You know our early Intimacy, and cannot wonder that I most tenderly sympathize with him, under his late Bereavment.
     
     
      25th.
     
     Mr Shaw got home to day about Noon, and brought Cousin Lucy, and my Betsy Quincy. The little Creature came claping her hands, and rejoicing up the Hill, “there’s Mamma—there’s Brother—there’s Cousin Betsy, and Thommy.” “Are you not glad I have got home Mamma? have you not been ansious about me since I have been gone.” And her Tongue run as if her Stomack had gain’d considerable strength by the Braintree Air. I assure you she is no ways deficient in the female Talent.
     
     
      27th
     
     My worthy Nephews got here last Night, we do love them. Mr Shaw, and I, would have been quite disconsolate if they had not come. Mr Professor Williams told me, that my eldest Nephew had exactly hit it, (that was his expression) with the Scholars. By his studious, and affable Behaviour, he had gained the love of all his Classmates. We were affraid of him (said he) because S——C——J. had made the Tour, and gave us so much trouble. By affecting a superiority, he gained the dislike of the Governors, and the contempt of the whole Colledge. It is at last concluded upon by Dr Tufts, Mr Cranch &cc, that Mr Shaw should offer Thomas at the end of this Vacation. I wish it may be for the best. But if he was my own Child I should rather he should be a year older. At this age, one year, makes a very material alteration in the Judgment. He has a good genius, and an excellent Temper, but not one of those forward Youths, whose genious very early comes to maturity. The fairest, and soundest Fruit seldom ripens the soonest, but requires Time to bring it to Perfection. Youth seldom know the advantages they are under, or (if they really wish to make a Figure in Life,) the great importance of the most diligent application, and the closest attention to their studies. What Milton says of a delicate, virtuous Woman, may be appliyed to Leterature. She “must be wooed, and not unsought, be won.”
     If Mr Thomas’s Abilities should entittle him to speak an Oration four years hence, I know his voice cannot be so pleasing, neither will he be able to command the attention of the audience so well, as if he was older. He is now innocently playful. I hope he will not learn to do Evil, but still be preserved in the Path of Virtue. You would be surprized to see how Thomas has grown, since you left us he is almost as tall as Charles, but I must speak intelligibly, wants about a head of being as tall as your eldest Son. I tell him I will let him go by measure, and not by weight. For he is rather thin, and I feel sometimes affronted because he does not credit his keeping. Poor “Child, I say, you are too much like Aunt Shaw.” He retains his fine shape yet, and if he lives, will be a very tall Man, and I hope a very good One. I feel a greater tenderness for him I suppose, because he was the youngest, and seemed to come more under my Care. He has enjoyed exceeding good Health, and been very little troubled with the Rheumatism. He has been poisoned several times, but has met with no accident excepting, as he was runing upon the Snow last winter, he turned his Foot, and displaced three Bones. He told me he was lame, I bathed his foot, did it up in Bane, and put him to Bed. In the Morning I found it was more swelled, and we thought it best to send for the Doctor. He soon came, and set three Bones. After this he found but little Inconvinience, excepting that his Uncle thought it prudent and necessary, that he should be debarred the pleasure of skaiting for three Weeks, a week for a Bone.
      
     
      July 29th.
     
     I have spent this Week in the Society of my dear Friends, and Relations. To me who came so far from the midst of my Kindred, (though you will think it nothing) a Nephew, and a Cousin have an endearing, and an enchanting Sound. I have had a large Circle this Week, in one Day my Family increased from Six to twenty-seven, and this you will say is nothing too, I suppose, to what you have every Day. It is true I cannot say, Count, such an one, and my Lord, and Lady A. B. and C. but I feel that glow of generous Love, and Friend-ship, which those who always move in the higher Walks of Life, are too often a stranger to.
     Mr, Mrs Austin, Mrs Allen, and Mrs Welsh, and Charlotte—Mr Smith, Mr Thaxter, Cousin Sally Tufts together with my own Household, formed such a Circle as would have made you smile with more than your usual Complacency, could you have presided at the frugal, but sufficient Board.
     Yesterday my Sister, we formed one of the most agreeable Parties, that I ever saw. Mr White, and Capt Willis, gave a Turtle, which was dressed elegantly, and carried to a litle beautiful Island in Merimac, which formerly belonged to Judge Saltonstall.
     There was a fine Booth erected, formed into Arches in the stile of Festoons, which afforded the most refreshing Shade. The Stakes which supported it were so artfully covered with grape Vines, and large Clusters of Grapes interwove with Wreaths of Flowers, which looked so fresh, that One would have supposed them placed there, rather by the hand of Nature, than of Art.
     Return, to America for one moment, my Sister, and fancy yourself most conveniently seated in this Bower, your Sons, Neices, and particular Freinds noticed, by the most polite attention—sweet Merimac gently gliding beneath your feet—Health—Peace, and Plenty smiling around you—Good-humour—without ribaldry—Ease—Complacency—every Necessary, and Convenience, all conspiring to make you happy. Here a lofty Oak—and there a branching Elm—and little Thickets of Wood, which looked as if they were, “for whispering Lovers made.” Each One taking the Lass he preferred, and leading her to the Lawn, or the Wood, as fancy bent their way.
     A little before Sunset we all embarked in our new Boat, with a sail spread over the Top, the School Benches answered for seats, and we were about three quarters of an Hour going down, and an hour and half returning. The Doors, Windows, and Banks of the River, all thronged with People, who were drawn thither by the Musick. The Mr Adams’s the Mr Osgoods, and Leonard White &cc &cc singing all the way, most beautifully. The few happy Matches, the Indian Warrior, &cc, &cc.
     Upon the whole, I think it is allowed by the Visitors in Town, that it was one of the happiest, and most agreeable Parties, that they ever knew. I was delighted at the Time, and I cannot think of it since, without Rapture.
     Here, I have given you a little account of the simple Efforts of Nature, while you are (I suppose) making Excursions this Summer, into the Country and surveying the Work of Time, and the labours of Art—the elegant Gardens the superb Palace, and the stately Dome. Those will fill your Mind with grand, and noble Ideas, which really must be vastly pleasing, and even in the decline of Life, be a Source of Entertainment to yourself, and Friends. But whether in all your Travels, you will find a happier Circle, than I have described, I something doubt.
     The Laws, the Customs, the Education of this Nation all serve to render them pleased with each other, and happy in the Enjoyment of the sweets of Society. No haughty Lord here, to demand the hard earnings of the honest, and industrious Husband Man. But all share, almost equally in the rich Treasures and Bounties of Nature.
     I really long sometimes to look in upon you, to see whether you are all mightily altered—“Much for the better, to be sure.” Polite company gives an ease to the Manners—a Grace—a Charm yet good, (I hope) as you the “World had never seen.” I should admire to visit with you, the Seats, and the remains of those whose Works have immortalised their Name. I believe I should be particularly charmed with Shenstones Garden, from the descriptions, I have seen.
     I wonder how Mr Adams felt when he was cuting a Relict from Shakespears Chair. In walking over those hallowed Grounds, I fancy Ones feelings, and thoughts must be very peculiar. I wish they had presented Mr Adams with a Box, (as they did Mr Garrick,) made out of a mulberry Tree, which Shakespear planted with his own hands.
     Now let me answer your enquiries about Mr and Mrs A——l——n. They have got a fine enclosure for a Garden, the soil looks strong, and fertile, and every thing appears well, and in good order, though it was rather late before he planted.
     The House too, is as neat as wax, and she has five Cows, and is become a fine Dairy Woman. She thinks me but a Novice, when compared to her. I am content. I never will contend with her, about superiority. She has been over four or five times and spent the Day with me, but he is such an Oeconimist, and is so busy about his Hay, that he hardly ever could come for her, even at Night. But you say, all this does not answer my question. Why let me tell you, Complexion will not do alone. There must be some corresponding Qualities, alas, alas! I fear your Belcher will prove a true Prophet, for I cannot discern the least prolific Sign.
     I beg You and Cousin Nabby would write to Mrs Warren. Friendship cannot bear a supposed slight. Her feelings are keen, she is a Woman of great sensibility. Her good Mind is corroded by Dissappointments of various kinds. By Mr Thaxters Influence, the General was chosen here Leiu. Govenor, this year. I think he had 2 Votes in Boston. This was mortifying I am sure, but when he might, he would not. He affronted the People, by refusing their Suffrages. I will be Ceasar, or nothing will not do for the Massachusetts.
     I am perswaded no publick measure, will ever be properly adjusted, till he is in Office. If she does not have a Letter before Fall, I shall absolutely be afraid to see her. Dearly as I love your Letters, I will dispense with one the less, if you have not time, to write to us both. For my part, I think you must be a very extraordinary Oeconimist of your Time, to attend (as Mrs Hay says you do) to ceremony, and every Punctilio, and yet not neglect the weightier Matters, and get so much time to write, and gratify your Friends.
     Mr Duncan, is a going to be married very soon to a Newbury Lady, Miss Greanleaf. Lovelace would say, she was in the Tabby Order. Mr Duncan has seen her, but three times and was published last week. After the first marriage, Love, (I believe), has but little to do in the nuptial Bonds. Convinience is all.
     Mr T. (I believe) is very silent as to a certain Affair, which does him credit, at least, in my Eyes. Mrs Quincy, and her Son, and Deacon Storer, and Lady have both made me a visit. And if any-thing material had been said by him, it is likely they would have been informed of it. Mr T. has left Sister Cranch’s House, but keeps the Office yet, and has not removed all his Things.
     Mr Thaxter was exceedingly overcome at the News of his Sisters Death. It was the first near Relation he ever buried. You know his Nerves are very tender. He heard of it suddenly. Mr Duncan had just come from Boston, and mentioned to him supposing he had received a Letter from his Father. I was in possession of that Letter. But knowing he was at Judge Seargeants by Invitation, and that we were all just going out to the Wedding of Mr Porter, and Miss Sukey, I thought it best to deffer giving it to him, and so desired he would come and see me early the next Morning, thinking that no one else would tell him of it. But calling in to present a piece of Plumb Cake to Miss Betsy, he was shocked at the Account. It was too sudden a Transition, from Joy, to Grief. The poor Creature with his Heart most broke, came trembling up to me. I endeavoured all in my power to sooth his Mind. But it is Time alone, which only mollifies our Sorrow. He went home, but kept his Chamber, and his Bed chiefly for two or three Days.
     I do not think he will be married these Twelve months. It is very difficult getting a House here, and more difficult to get money. But it is the universal Voice. No money, no Cash—I am sure I am tired of it.
     Much as I want to see you, I think I ought not to wish Mr Adam’s return till he has accomplished the important Buisness he went upon. I wish he had More power, and we were a wiser, and better People.
     
     
      August, 20th.
     
     I have known of no Vessel by which I could send this Letter. It has laid by me, and I fear you will think it is got already to an intolerable Length. I will venture however, to add a little more, about family Matters. When I was in Boston I took of Deacon Storer a Peice of Linnen to make for Thomas, because I had found they wore very strong. I left a part to be made for Charles, but as he is to go to Colledge your peice for him came in season, he will want many more than he would here. Cousin Lucy, and my two Betsy’s have made him up five, and I have sent for some of the Cloth which you designed for him. What I got for him was yd wide, and a good penny-worth at four shillings pr yd, but he was so good as to let me have it at 3s. 6d. pr yd.
     Next year he must wear blue Coat, and be in a Uniform, but this year, I am thankful it is not necessary, for it would make you a great deal of expence. I have gained a point with him, and have perswaded him to have drawers instead of linings to his small Cloaths, and have made him 2 of linnen, 2 of Cotton, and linnen, and one of Lamb Skins for winter. I have done everything I possibly could, even his winter Cloaths. I cannot think he can want any-thing new, till towards Spring. I wish to lighten Sister Cranch as much as possible, for she is not very well. She has the Reumatism, or something that worries her Stomack very much.
     We have had a remarkable cool Summer. It is not half the time that I can bear the windows open. Yet the Corn, and things never looked more flourishing. Your Sons went from here the 5th of August, which was almost, the only hot Day we have had.
     Tomorrow Mr Shaw carries, and presents your Son to the University—Dear Lad—a Blessing be upon him.
     I think you discover the elegance of your Taste, by the choice of the Things you send Your Friends. Adieu My Dear, kind, Sister. My Love to Mr Adams, present in the most respectful manner, I hope to hear from my Neice that her affectionate Aunt, and your Sister may know how to direct a Letter. Ever yours
     
      E Shaw
     
    